REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 9 and 17 and dependent claims 2-8, 13-16 and 20 are considered allowable. Independent claim 1 is allowable because the prior art does not disclose the structure regarding the claimed combination of a footwear article with a first cord forming a first plurality of loops; a second cord forming a second plurality of loops, the second plurality of loops slippably-engaged and intertwined with the first plurality of loops to form at least a portion of an upper, a heel strap comprising a heel counter and a connection cord, the first cord and the second cord are intertwined to form a loop, wherein the connection cord is fixedly intertwined with at least the first cord at the loop, and the heel strap is adjustable from a first position to a second position.
Independent claims 9 is allowable because the prior art does not disclose the structure regarding the claimed combination of a footwear article, having a first cord forming a first plurality of loops; a second cord forming a second plurality of loops, the second plurality of loops slippably-engaged and intertwined with the first plurality of loops to form at least a portion of an upper, a heel strap comprising a heel counter and a connection cord, the connection cord fixedly intertwined with at least the first cord, the heel strap adjustable from a first position to a second position, wherein the heel strap is configured to secure the foot within the footwear article in the first position and is configured to not secure the foot within the footwear article in the second position; a fabric upper structure, the fabric upper structure comprising a first channel through which the first cord is threaded and a second channel through which the second cord is threaded, the first channel and the second channel being adjacent to each other in the fabric upper structure, the second cord loops around a portion of the first cord extending from a first end of the first channel to form a loop and passes back through the second channel, the connection cord loops around the portion of the first cord extending from the first channel to form a connection loop between the first cord extending from the first channel and the loop of the second cord.

Independent claim 17 recites similar claim language as Independent claim 9.
The prior art does not disclose or teach these structures. The closest prior art appears to be US PG Pub 2014/0130372 by Aveni and does not disclose or teach these elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732